Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the initial Office Action based on the 17/070,502 application filed on 10/14/2020.
Claims 1-33 are currently pending and have been fully considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-7, 9, 14-15, 19-21 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Takahashi et al. (WO2018147202) with the equivalence English translation provided by Takahashi et al. (US 2019/0364191).
Addressing claims 1 and 19-21, Takahashi discloses a photoelectric conversion device (fig. 7), comprising:
		a first electrode 4 and a second electrode 5; and
	a photoelectric conversion layer 1 between the first electrode and the second electrode (fig. 7),
the photoelectric conversion layer 1 including a first material (the second organic semiconductor in paragraph [0030]), a second material (the first organic semiconductor material in paragraph [0030]) and a third material (the third organic semiconductor in paragraph [0030]),
the first material and the second material form a pn junction [0026], and
the third material being different from the first material and the second material (fig. 5 and [0029]), and
the third material being configured to modify a distribution of energy levels of the first material or the second material (fig. 2 and paragraphs [0037-0047] disclose the inclusion of the third organic semiconductor changes the distribution energy levels of the first or second organic semiconductor).

Addressing claim 3, fig. 2 shows the third material (third organic semiconductor) is configured to modify a distribution of a HOMO energy level of the first material, and
	fig. 5 shows a HOMO energy level of the third organic semiconductor is deeper than the HOMO energy level of the first material (the second organic semiconductor).

Addressing claims 6-7, fig. 2 shows the third material provides a modified HOMO energy level of the first material, and the modified HOMO energy level of the first material is deeper than the HOMO energy level of the first material (the upper limit of the modified HOMO energy level of the second organic semiconductor or the claimed first material is deeper than the upper limit of the HOMO energy level of the first material).  Fig. 2 also shows the modified HOMO energy level of the first material (second organic semiconductor) is between the HOMO energy level of the first material and a HOMO energy level of the second material (first organic semiconductor).

Addressing claim 9, paragraph [0037] discloses the photoelectric conversion layer comprises a mixture of the first material, the second material and the third material.

Addressing claims 14-15, Takahashi discloses the first (second organic semiconductor), second (first organic semiconductor) and third (third organic semiconductor) materials are organic semiconductor materials.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (WO2018147202) with the equivalence English translation provided by Takahashi et al. (US 2019/0364191).
Addressing claim 10, Takahashi is silent regarding the third material is included in an amount of less than or equal to 30% by volume based on a total volume of the first material and the third material.

Takahashi discloses the content of the third material included in the photoactive layer is 3 mass% or more and the content of the first material (second organic semiconductor) is 6 mass% or more in order to suppress the increase in dark current [0040].  Additionally, the mass ratio between the third organic semiconductor and the second organic semiconductor (or the claimed first material) is 0.12 or more in order to reduce dark current [0044].  Paragraph [0045] further discloses the mass% of the second organic semiconductor (the claimed first material) is 10 mass% or more in order to improve the association of the second organic semiconductor material and the effect of adding the third organic semiconductor becomes more significant.  Based on the teaching of Takahashi above, it is seen that the mass% of the third organic semiconductor material includes values that are 30 mass% or less than that of the second organic semiconductor (the claimed first material) and the third material.  Furthermore, the mass% of the materials influence its volume percentage.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have arrived at the claimed the third material is included in an amount of less than or equal to about 30% by volume based on a total volume of the first material and the third material when perform routine experimentation with the mass% of the second and third organic semiconductor material and the mass ratio between the second and third organic semiconductor material in the ranges disclosed by Takahashi in order to optimize the association between the second organic semiconductor material and the reduction of dark current in the photoactive layer.

Addressing claims 11-12, fig. 2 shows the third organic semiconductor material changes the HOMO energy levels of the first and second organic semiconductor materials; therefore, Takahashi implicitly discloses the distribution of HOMO energy levels of the photoelectric conversion layer, which includes the first, second and third organic semiconductors, is different from a distribution of HOMO energy levels of a thin film formed from the first and second organic semiconductor materials.

Claim(s) 2, 4-5, 8, 13, 16-18 and 22-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (WO2018147202) with the equivalence English translation provided by Takahashi et al. (US 2019/0364191) in view of Leem et al. (US 2017/0154929).
Addressing claims 2, 4-5, 8, 13 and 16-18, Takahashi discloses the third organic semiconductor has the same conductivity as the second organic semiconductor (or the claimed first material) in order to suppress dark current while maintaining the photoelectric conversion function, such as electron donor function when the second organic semiconductor is a p-type semiconductor since the third organic semiconductor compensates for the photoelectric conversion function of the second organic semiconductor [0030].  Takahashi further discloses the first organic semiconductor material, or the equivalence to the claimed second material, is n-type semiconductor that is fullerene [0137].

Takahashi is silent regarding the limitations of current claims.

Leem discloses a photoelectric conversion device comprising a photoelectric conversion layer includes a first organic p-type semiconductor material and an interlayer includes a third p-type organic semiconductor material for the purpose of reducing dark current density (Leem, [0011]) similarly to the purpose of Takahashi’s invention.  Leem further discloses in paragraphs [0020] chemical formulas 1A and 1B for the first and third organic semiconductor materials, respectively, that have common core structure [0144], similarly to the teaching of Takahashi.  The chemical formulas 1A and 1B of the first and third p-type semiconductor materials, respectively, are the same as those of the claimed first and third p-type semiconductor materials.  Leem also discloses the n-type semiconductor material in the photoelectric conversion layer is fullerene [0075].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the second and third organic semiconductor materials with the known first and third organic semiconductor materials having core structure represented by chemical formulas 1A and 1B, respectively, as disclosed by Leem in order to obtain the predictable result of forming p-n junction with the n-type organic semiconductor material (the first material of Leem forms p-n junction with the fullerene second material in the photoelectric conversion layer as that of Takahashi) as well as reducing dark current (Leem discloses the presence of the third organic semiconductor material reduces dark current) while maintaining the photoelectric conversion function, such as electron donor function when the second organic semiconductor is a p-type semiconductor (the third organic semiconductor material of Leem has similar core structure as the first organic semiconductor material and having the same conductivity, which enables the third organic semiconductor material of Leem to perform a similar function as the third organic semiconductor material of Takahashi when it is incorporated into the same photoelectric conversion layer with the first and second organic semiconductor materials) (Rationale B, KSR decision, MPEP 2143).  
With regard to the limitation of claims 2, Leem discloses the third material having the same structure as that of current application; therefore, the third material in the conversion layer of Takahashi in view of Leem has all of the associated properties as those of current application, including the claimed dipole moment greater than or equal to about 5.5 Debye.
With regard to the limitation of claims 4-5 and 8, Leem discloses the first and third materials having the same structures as those of current application; therefore, the first and third materials in the conversion layer of Takahashi in view of Leem have all of the associated properties as those of current application, including the claimed HOMO energy levels of claims 4-5 and the maximum absorption wavelengths of claim 8.
With regard to claim 13, the photoelectric conversion layer of Takahashi in view of Leem has all of the claimed structural requirements as those of current application, i.e. the first and third materials having the same chemical formulas and the second material made of fullerene; therefore, the photoelectric conversion layer of Takahashi in view of Leem has all the associated properties as those of current application including property of current claim.

Addressing claim 22, claim 22 includes the limitations of claims 1-2, 8 and 10; therefore, claim 22 is unpatentable over the disclosure of Takahashi in view of Leem for the reasons stated above in the rejection of claims 1-2, 8 and 10.

Addressing claim 23, both Takahashi and Leem disclose the first and third materials are p-type materials (Takahashi in paragraph [0030]; Leem in paragraphs [0068, 0110 and 0116]), and
	the second material is an n-type material (Leem in paragraph [0068]; Takahashi in paragraph [0030]).

Addressing claims 24-26, please see the rejection of claims 3-5 above.

Addressing claim 27, Takahashi is silent regarding the third material is included in an amount of 1% by volume to about 10% by volume based on a total volume of the first material and the third material.

Takahashi discloses the content of the third material included in the photoactive layer is 3 mass% or more and the content of the first material (second organic semiconductor) is 6 mass% or more in order to suppress the increase in dark current [0040].  Additionally, the mass ratio between the third organic semiconductor and the second organic semiconductor (or the claimed first material) is 0.12 or more in order to reduce dark current [0044].  Paragraph [0045] further discloses the mass% of the second organic semiconductor (the claimed first material) is 10 mass% or more in order to improve the association of the second organic semiconductor material and the effect of adding the third organic semiconductor becomes more significant.  Based on the teaching of Takahashi above, it is seen that the mass% of the third organic semiconductor material includes values that are between 1 mass% to about 10 mass% of the second organic semiconductor (the claimed first material) and the third material.  Furthermore, the mass% of the materials influence its volume percentage.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have arrived at the claimed the third material is included in an amount of about 1% by volume to about 10% by volume based on a total volume of the first material and the third material when perform routine experimentation with the mass% of the second and third organic semiconductor material and the mass ratio between the second and third organic semiconductor material in the ranges disclosed by Takahashi in order to optimize the association between the second organic semiconductor material and the reduction of dark current in the photoactive layer.

Addressing claim 28, Takahashi discloses the photoelectric conversion system is a ternary system composed of a mixture of the first, second and third materials.

Addressing claims 29-30, Leem discloses the first and third materials having the chemical formulas 1A and 1B, respectively, that read on the claimed chemical formula A-1 of the first material and the chemical formula 1-1 of the third material.  Therefore, the limitation of current claims would have been obvious based on the teaching of Takahashi in view of Leem as discussed in the rejection of claims 16 and 18 above.

Addressing claims 31-33, please see the rejection of claims 19-21 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        08/26/2022